Citation Nr: 0718619	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 1993 
and performed periodic reserve duty until August 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case was forward to the Board by the Boston, 
Massachusetts RO.


FINDING OF FACT

Competent evidence fails to link the veteran's plantar 
fasciitis to service.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his plantar fasciitis is related to 
service.  The Board disagrees.  Service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby. 38 
U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, a review of the service medical records reveals 
no complaints or findings pertaining to plantar fasciitis or 
any foot disorder.  The veteran has reported that his foot 
disability began in 2002, and has also said that his symptoms 
began in 1992 and that pain became most pronounced in 2000.  
There is no allegation he was active duty or active duty for 
training in 2002.  Even assuming the disorder began in 1992 
and continued until 2000, there is no competent evidence that 
he was diagnosed with plantar fasciitis during that period.  
 
Further, a review of post-service private and VA medical 
records reveals no opinion linking plantar fasciitis to 
service.  The Board has reviewed the February 2004 VA 
examination, as well as private medical records from J. Harry 
Courniotes II, D.P.M, dated July and September 2003.  While 
there is evidence of a current plantar fasciitis, without 
competent evidence linking a current plantar fasciitis to 
service, the benefit sought on appeal cannot be granted.  The 
claim is denied.
 
In reaching this decision the Board considered the 
appellant's sincerely held belief that his disorder is 
related to his military service.  The veteran, however, is 
not trained in the field of medicine, and as such he is not 
competent to offer a medical opinion that requires 
specialized knowledge and training.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to service connection for plantar fasciitis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


